[Cite as Lane v. Pickerington, 2011-Ohio-1908.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


                                                  :   JUDGES:
PAUL LANE                                         :   William B. Hoffman, P.J.
                                                  :   Julie A. Edwards, J.
                                     Relator      :   Patricia A. Delaney, J.
                                                  :
-vs-                                              :   Case No. 10-CA-14
                                                  :
                                                  :
CITY OF PICKERINGTON, et al.,                     :   OPINION

                             Respondents




CHARACTER OF PROCEEDING:                               Writ of Mandamus Complaint

JUDGMENT:                                              Summary Judgment Granted in Favor
                                                       of Respondents; Writ Denied

DATE OF JUDGMENT ENTRY:                                April 13, 2011

APPEARANCES:

For Relator                                            For Respondents

MICHAEL A. MOSES                                       PHILLIP K. HARTMANN
Moses Law Offices, L.L.C.                              PAUL L. BITTNER
330 South High Street                                  AARON L. GRANGER
Columbus, Ohio 43215                                   Schottenstein, Zox & Dunn, LPA
                                                       250 West Street, Suite 700
                                                       Columbus, Ohio 43215
[Cite as Lane v. Pickerington, 2011-Ohio-1908.]


Edwards, J.

        {¶1}    Relator, Paul Lane, was employed by Respondent, the City of

Pickerington, as an Inspections Administrator.      On November 5, 2009, Lane was

terminated from his employment with the City. Thereafter, on November 17, 2009,

Relator requested a hearing before Respondent, City of Pickerington Personnel

Appeals Board. By a letter dated December 1, 2009, Relator was informed by an

attorney representing the City that the City would not allow a hearing before the

Personnel Appeals Board because Relator was an unclassified employee.

        {¶2}    Relator has filed a Complaint for Writ of Mandamus requesting this Court

to issue a writ of mandamus requiring Respondents to conduct a hearing and issue a

determination on the merits of Relator’s appeal.

        {¶3}    Both parties have filed motions for summary judgment.      Respondents

argue they are entitled to judgment as a matter of law because Respondents have no

clear duty to provide an appeal due to the fact Relator was not a classified employee.

Respondents also suggest Relator has or had an adequate remedy at law by way of an

appeal to the Court of Common Pleas pursuant to R.C. 2506.01.

        {¶4}    “Summary judgment is appropriate if (1) no genuine issue of any material

fact remains, (2) the moving party is entitled to judgment as a matter of law, and (3) it

appears from the evidence that reasonable minds can come to but one conclusion, and

construing the evidence most strongly in favor of the nonmoving party, that conclusion

is adverse to the party against whom the motion for summary judgment is made.” State

ex rel. Duncan v. Mentor City Council, 105 Ohio St.3d 372, 2005-Ohio-2163, 826
Fairfield County App. Case No. 10-CA-14                                                     3

N.E.2d 832, ¶ 9; see also Todd Dev. Co. v. Morgan, 116 Ohio St.3d 461, 2008-Ohio-87,

880 N.E.2d 88, ¶ 11.

       {¶5}   To be entitled to a writ of mandamus, a relator must demonstrate the

following: (1) the relator has a clear legal right to the requested relief; (2) the respondent

is under a clear legal duty to perform the requested act; and (3) the relator has no plain

and adequate remedy in the ordinary course of law. State ex rel. Natl. City Bank v. Bd.

of Edn. (1977), 52 Ohio St.2d 81, 84.

       {¶6}   We find the question of whether an adequate remedy in the ordinary

course of law exists to be dispositive of the issue presented in this case. Respondents

contend Relator has or had an adequate remedy at law by way of appeal to the Court of

Common Pleas pursuant to R.C. 2506.01. We agree.

       {¶7}   The Supreme Court of Ohio has addressed this issue in a case analogous

to the case at bar.      In State ex rel. Henderson v. Maple Heights Civil Service

Commission, et al. (1980), 63 Ohio St.2d 39, 406 N.E.2d 1105, the Supreme Court held,

“A denial by the respondent civil service commission of jurisdiction of this controversy

represented a final appealable order. When the commission refused relator's request for

a hearing, relator should have appealed to the Court of Common Pleas. Having failed to

do so, and, thereby having failed to pursue his appellate remedies in the ordinary

course of law, he cannot now collaterally attack this jurisdictional determination. See

State ex rel. Stough v. Bd. of Edn. (1977), 50 Ohio St.2d 47, 362 N.E.2d 266, and State

ex rel. Bingham v. Riley (1966), 6 Ohio St.2d 263, 217 N.E.2d 874.” Id. at 1106.

       {¶8}   In Henderson, the relator’s attorney received a letter from the civil service

commission, through the commission’s legal counsel, which stated, relator “does not fall
Fairfield County App. Case No. 10-CA-14                                                 4


within the confines of the Civil Service Commission of the City of Maple Heights, Ohio.”

Likewise in the instant case, Relator was sent a letter stating in part, “The PAB does not

have jurisdiction to hear an appeal from an unclassified employee regarding dismissal.

Therefore, the City respectfully declines your request for a hearing before the PAB.”

      {¶9}   Article IV, Section 4.11 of the City of Pickerington Charter provides in

relevant part: “The Law Director shall be the legal adviser of and attorney and counsel

for the Municipality and for all officials, boards, commissions, and departments thereof

in all matters relating to their official duties.” Pursuant to this section of the City’s

charter, the law director represents both the city and all boards which would include the

Personnel Appeals Board. As part of this representation, the law director sent a letter to

Relator advising him he was not going to be afforded a hearing before the Personnel

Appeals Board.

      {¶10} We find the letter sent in both cases to be equivalent. The Supreme Court

found the letter denying a request for a hearing before a civil service commission to be

sufficient from which to appeal to the Court of Common Pleas. The appeal to the Court

of Common Pleas provides an adequate remedy in the original course of law the

existence of which precludes the issuance of a writ of mandamus.
Fairfield County App. Case No. 10-CA-14                                       5


       {¶11} Based upon the foregoing, we grant summary judgment in favor of

Respondents and deny Relator’s motion for summary judgment. The writ of mandamus

will not issue.




By: Edwards, J.

Hoffman, P.J. and

Delaney, J. concur

                                             ______________________________



                                             ______________________________



                                             ______________________________

                                                        JUDGES

JAE/as0223
[Cite as Lane v. Pickerington, 2011-Ohio-1908.]


              IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


PAUL LANE                                         :
                                                  :
                                        Relator   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
CITY OF PICKERINGTON                              :
                                                  :
                                 Respondents      :       CASE NO. 10-CA-14




       For the reasons stated in our accompanying Memorandum-Opinion on file,

summary judgment is granted in favor of Respondents.               The Complaint for writ of

mandamus is denied. Costs assessed to Relator.




                                                      _________________________________


                                                      _________________________________


                                                      _________________________________

                                                                   JUDGES